Title: To Benjamin Franklin from Nicholas George Möeballe, 19 April 1780
From: Möeballe, Nicholas George
To: Franklin, Benjamin


May it Please Your Excellency
Middelburg in Zeeland this 19th. of April 1780.—
To be reported by your most humble Servant the Subscriber having the Honor to be Known in person by your Excellency as former a Colonel in the American Service, Virginia Troupes,— how that a verry disagreable mormure, as well in the Province of Holland as here, do Compel me, as a thrue friend to the American Cause, to Trouble your Excellency with this present, in Hoopes of your Generous Pardon; and reflection that the only motive of me Writing this, arises from a Sincere attachment to both the united Provinces and united States.
A Vessel call’d the Berkenbosch, belonging to Several Gentlemen in the Province of Zeeland who do Leive here in Middelburg, viz. Messrs. van der Perre & Meÿnders etc. was in the Month of January Capturd bÿ the American Fregat the alliance, Commander Mr. P. Jones, the Said Vessel had Taken its Cargo at Leverpool and was Bound to Livorno, the Cargo consisting in Lead and Haring, the first Wholly belonging to the Gentlemen here, and part of the Haring To Mr. Thos. Violetti at Livorno; And the Vessel with Cargo after being Captur’d, is reported here, to have ben Sent, of for Boston or Philadelphia, all onder pretext that such Vessel & Cargo Should be English property; and Whereas the Honorable Gentlemen owners, perfectly well are Known by me, to be the most powerfull and most distinguished in Rank in this Province; and that the Same, before this disagreable inteligence ariv’ed here; by evry occasion deed assure me of their real attachment to America, as they actually, by Several Vessels, have fournish’d the American Correspondents in france with Such articles as America may be wanting, and whereas upon her(?) producing of me American Papers only, I have ben Honored and assiste’d by the Say’d Gentlemen; I have thought it me duty to enquire especially into this matters, at the Same Time assured those Honorable Gentlemen, that this Capture is a mistake only and by no means Consistent with the ordres of Congress; in a manner that the Vessel, Cargo & Crew will be resituted and dammages payd, by properly aplying to your Excellency. In the most Sanguine hoope to meet with your aprobatie for zo doing, and that it may please your Excellen’y, to report Such real fact to Congress, for a Speedy execution, in zo much more as this action otherwys’e might proove alienating both Countries each from another; especially those real owners, which were the most attagh’d to the American Cause, and unhappily own the first Vessel belonging to the united Provinces, that was Captured by the American Power.— It is reported here and in Holland, that the Captain of the aforementiond Vessel has been compelled to give a Certificate setting forth, that, the Cargo was English properties, which I do hope not to be the Thruth; and the Papers there about may be better Testimonies. This I have thought me duty to report your Excellency, as I have an oportunity, and am enable’d to give a thrue report viz. that both Vessel & Cargo do realy belong to the Honorable Mesr. van der Perre & Meÿnders etc: all residing In this Town, exept for as much of part of the Hareng, as do belong to Livorno.— I have the Honor to remain Your Excellencis! most obedient humble & Sincere Servant
Nics: Geo. Möeballe
To His Excellency Doctor Franklin Minister Pleniptaire. for the united States, in France—etc etc etcHis Excellency The Ambassador for the united States of America by His most Christian Majesty & & &c.